DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 27 August 2021.
Claims 1, 6, 10, 19 are amended.
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 15-17, filed 27 August 2021, with respect to the independent claims have been fully considered and are persuasive.  The rejections of 10 June 2021 has been withdrawn. 
Claim Rejections Under 35 U.S.C. §112
Applicant’s arguments, see pages 15-16, filed 27 August 2021, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 10 June 2021 has been withdrawn. 
Claim Rejections Under 35 U.S.C. §103
Applicant’s arguments, see pages 16-17, filed 27 August 2021, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 10 June 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The claims are eligible for reasons indicated in the Final Rejection dated 12 November 2020 pages 2-3.
The following is an examiner’s statement of reasons for allowance: Examiner has determined that the claims would not be obvious over a combination of the cited prior art. What follows is a discussion of the closest prior art of reference.
Hoyos (US 2014/0337221 A1) as the closest prior art of reference discloses a smartphone/POS device system where a user exchanges transaction and authentication information in connection with a transaction being performed.
Chetal (US 2011/0087611 A1) discloses comparing selected facial features from an image with a stored value template associated with the user (i.e. retrieving a template corresponding to user identification information).
Seol et al. (US 2018/0260803 A1) discloses display of user payment devices and selection of one to use during a transaction.
Adams (US 5,177,342) discloses a transacti0on terminal which keeps local record of account numbers that the terminal may be retrieved for transaction processing and discloses retaining those accounts until memory fills, removing the oldest account numbers, aiming for an average residence time of three weeks. Examiner notes this is different from the claimed removal of accounts in response to an expiration time as the system in Adams does not check if an expiration time passes before removing account numbers.
Chandrasekaran et al. (US 2017/0193480 A1) discloses transmitting a confirmation of approval of the transaction and a receipt to the user computing device to be displayed on the user computing device.
Sy et al. (US 2014/0325230 A1) discloses encrypting facial features using homomorphic encryption methods.
Dieter et al. (US 2017/0255923 A1) discloses a merchant POS device capturing user biometrics during a transaction.
Yu et al. (CN 103731271 B) discloses homomorphic encryption of facial characteristics.
Yu et al. (CN 107451816 A) discloses a system for performing offline transactions authenticating a user at the transaction terminal. 
Kiran et al. (“Reliable OSPM Schema for Secure Transaction using Mobile Agent in Micropayment System”) as the closest NPL .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.H./Examiner, Art Unit 3691 

/HANI M KAZIMI/Primary Examiner, Art Unit 3691